Citation Nr: 1118974	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-43 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for diabetes mellitus, claimed as due to exposure to herbicide agents, has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk
INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO denied service connection for diabetes mellitus.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

As regards the characterization of the issue on appeal, the Board notes that in the May 2010 supplemental SOC (SSOC), the RO addressed the claim for service connection for diabetes mellitus on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

As explained in more detail below, because the RO has, in fact, adjudicated the current claim as a request to reopen a previously-denied claim, and has furnished the Veteran with notice of what is needed to reopen the claim (see, e.g, May 2009 RO letter and October 2009 SOC), the Veteran is not prejudiced by the Board's characterization of the claim on appeal as a request to reopen.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  In a September 2005 rating decision, the RO denied service connection for diabetes mellitus, claimed as due to exposure to herbicide agents; although notified of the denial in a September 2005 letter, the Veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the September 2005 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus, claimed as due to exposure to herbicide agents, or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision in which the RO denied service connection for diabetes mellitus, claimed as due to exposure to herbicide agents, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's September 2005 denial is not new and material, the criteria for reopening the claim for service connection for diabetes mellitus, claimed as due to exposure to herbicide agents, are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a May 2009 pre-rating letter notified the Veteran that his claim had previously been denied because there was no evidence of herbicide exposure during service or any evidence that his diabetes mellitus was otherwise related to service, and that the RO needed new and material evidence to reopen the claim.  The letter specifically advised the Veteran that, in order to be considered material, the evidence must pertain to the reason his claim was previously denied.  It also informed the Veteran that, in order to be considered new and material, the evidence would have to raise a reasonable possibility of substantiating the claim, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denial.

The May 2009 letter also provided notice to the appellant regarding what information and evidence was needed to satisfy the elements of the underlying claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection is granted-as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  This letter meets the Pelegrini, Dingess/Hartman, and Kent content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service medical records and private treatment records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board finds that no further RO action on this matter, prior to appellate consideration, is required.  The Board acknowledges that the Veteran was not provided with a VA examination in connection with his claim to reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2010), however, providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  Because the Board herein finds that new and material evidence to reopen the claim has not been received, a VA examination, at this juncture, is not warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim to reopen.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as diabetes mellitus, which develop to a compensable degree (10 percent for diabetes mellitus) within a prescribed period after discharge from service (one year for diabetes mellitus), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Specific to claims based on exposure to herbicide agents, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.307(a)(6)(iii).  Service in Vietnam for purposes of 38 C.F.R. § 3.307(a)(6)(iii) includes service on the inland waters of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008).  However, service in the "blue waters" off the coast of Vietnam does not constitute Vietnam service under 38 C.F.R. § 3.307(a)(6)(iii).  Id.

Certain diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. § 3.309(e).  Type II diabetes mellitus is among those diseases recognized by VA as etiologically related to herbicide exposure.

The RO initially denied the Veteran's service connection for diabetes mellitus, claimed as due to exposure to herbicide agents, in September 2005.  The evidence then of record at the time consisted of the Veteran's service treatment records, medical treatment records from the Mayo Clinic, a notice from the National Personnel Records Center (NPRC), and statements from the Veteran.

At that time, the Veteran asserted herbicide exposure while serving aboard the USS Hornet.  Specifically, the Veteran claimed that he was exposed to herbicides on the USS Hornet while working with aircraft and personnel returning from Vietnam.

The Veteran's service treatment records were negative for any complaints, findings, or diagnoses related to diabetes mellitus.  The medical records from the Mayo Clinic revealed a diagnosis of diabetes mellitus in 2002.  The July 2005 notice from the NPRC indicated that there was no record of any herbicide exposure for the Veteran.

The basis for the RO's September 2005 denial was that there was no verified herbicide exposure, no manifestation of diabetes within one year of service, and no other basis for attributing the Veteran's diabetes mellitus to service.

Although notified of the RO's September 2005 denial later that month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  The RO's September 2005 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105;  38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in April 2009.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's September 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence added to the claims file since September 2005 includes additional medical treatment records from the Mayo Clinic reflecting treatment for diabetes mellitus, the Veteran's service personnel records confirming service aboard the USS Hornet for several months during 1967 and 1968, deck logs from the USS Hornet, a letter from the National Archives and Records Administration (NARA) regarding movements of the USS Hornet for the time period the Veteran was aboard, a formal finding of a lack of information required to corroborate exposure to herbicides from the United States Army and Joint Services Records Research Center (JSRRC), the April 2011 Board hearing transcript, and various written statements from the Veteran and his representative, on his behalf.

As in the prior claim, the Veteran has continued to claim exposure to herbicides aboard the USS Hornet, but has denied ever setting foot in Vietnam.  Specifically, the Veteran stated that outside air was pumped into the ship and this may have caused him to come into contact with herbicide agents.  The Veteran also asserted that the USS Hornet was docked at Yankee Station in the Gulf of Tonkin on several occasions.  During the April 2011 Board hearing, the Veteran stated that he believed Agent Orange was stored in barrels on the deck of the USS Hornet.  

The statement from the NARA indicated that the USS Hornet was docked at Yankee Station on several occasions during the Veteran's service.

The deck logs from the USS Hornet reveal no information regarding herbicide exposure.

The JSRRC memorandum notes that there was no evidence that Navy or Coast Guard ships transported, used, stored, or tested herbicides.  The JSRRC concluded that the RO had properly attempted to verify the Veteran's alleged herbicide exposure and additional efforts would be futile.  

While the above-described objective evidence can be considered "new," in that it was not before the RO in September 2005, it is not "material."  That is, the evidence does not show exposure to herbicide agents during service (or otherwise show that the Veteran's diabetes mellitus was related to service)-in fact, it reflects that herbicide exposure has not been verified and further efforts to attempt to verify the Veteran's alleged exposure would be futile.  Thus, the new, objective evidence does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

The Board notes that the Veteran's assertions as to his herbicide exposure aboard the USS Hornet are essentially the same as those previously advanced.  At the time of the September 2005 rating decision, the RO determined that the Veteran was not exposed to herbicides aboard the USS Hornet.  Additionally, although the Veteran claimed exposure to herbicides while docked in the Gulf of Tonkin, the Board notes that the Gulf of Tonkin is not an inland waterway of Vietnam, and thus, even though this information is factually correct (as noted by the NARA report), the presumption of herbicide exposure pursuant to 38 C.F.R. § 3.307 (a)(6)(iii) is not applicable.  Hence, the lay assertions likewise provide no basis to reopen the claim.

In sum, the additional evidence received since September 2005 still does not reflect verified evidence of in-service herbicide exposure to support the claim; hence, the requirements of  38 C.F.R. § 3.307(a)(6)-in particular, verified evidence of herbicide exposure-still are not met.  The Board also points out that neither the Veteran nor his representative has presented evidence to support of the Veteran's entitlement to service connection for diabetes mellitus on any other basis. 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for diabetes mellitus, claimed as due to exposure to herbicide agents, are not met, and the RO's September 2005 denial of this claim remains final.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for diabetes mellitus, claimed as due to exposure to herbicide agents, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


